Citation Nr: 1033273	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-15 165	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.	Entitlement to service connection for a bilateral hearing loss 
disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to an initial evaluation in excess of 30 percent 
for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1948 to 
February 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied the claims of service connection for bilateral 
hearing loss and tinnitus and granted the claim of service 
connection for an acquired psychiatric disorder and assigned an 
evaluation of 30 percent effective June 2006.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss disability is not 
shown to be due to a disease or injury in service or to any 
incident of his military service and sensorineural hearing 
loss was not manifested within one year of service.

2.	The Veteran's tinnitus is not shown to be due to a disease or 
injury in service or to any incident of his military service.

3.	The Veteran's acquired psychiatric disorder is manifested by: 
intrusive thoughts from the war, anxiety attacks, occasional 
flashbacks, nervousness, sleep disturbances, and some social 
dysfunction with a Global Assessment of Functioning (GAF) 
score of 65.


CONCLUSIONS OF LAW

1.	The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by military service, nor may 
bilateral sensorineural hearing loss be presumed to be of 
service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.	The Veteran's tinnitus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

3.	The criteria for an evaluation in excess of 30 percent for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in September 2006 and April 2007.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claims, and of his and VA's respective obligations for 
obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
April 2007 letter also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board concludes that the duty to assist has been satisfied.  
The Board notes that with the exception of the Veteran's DD-214, 
entrance and separation exams, and dental records, his service 
records were destroyed in a July 1973 fire that occurred at the 
National Personnel Records Center (NPRC) in St. Louis, Missouri.  
This was indicated by the NPRC in response to the August 2006 
request for the Veteran's service records.  When service 
treatment records are lost or missing, VA has a heightened duty 
to assist in developing the claim, as well as to consider the 
applicability of the benefit of the doubt rule and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996), See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran's VA medical 
records are in the file, and the Veteran has not alleged he was 
treated in service for hearing loss or tinnitus.  As such, even 
if the Veteran's remaining service treatment records were 
available, there would be no records to add to the claims file 
for treatment of hearing loss or tinnitus while in service.  The 
Veteran has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claim.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in July 2007 to 
obtain an opinion as to whether any hearing loss or tinnitus 
could be directly attributed to service.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was also afforded an appropriate medical examination 
in July 2007 to determine the severity of his acquired 
psychiatric disorder claim.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

The Veteran is alleging that his hearing loss and tinnitus are 
due to exposure to loud noise in the military.  His DD-214 
indicates he served as a field wireman, to include foreign 
service in Japan and Korea, and he further contends he was 
exposed to loud noise on a daily basis and especially during the 
six campaigns he served in.  Accordingly, the Board concedes the 
Veteran was exposed to in-service noise trauma. 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on 
the basis of presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hearing loss may be 
established based on a legal "presumption" by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The report of a July 2007 VA 
audiology examination indicates the Veteran currently has a 
bilateral hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Service treatment records indicate the Veteran's hearing was 15 
out 15, bilaterally, at his entrance exam in February 1948 and 15 
out of 15, bilaterally, at his separation exam in February 1952.

Service treatment records are silent as to any specific 
complaints, treatments or diagnoses of hearing loss.  In short, 
the records are devoid of any findings consistent with in-service 
incurrence of chronic hearing loss.  As such, the Board finds the 
Veteran did not suffer from a bilateral hearing loss disability 
in active service.

In addition, there is no evidence that the Veteran suffered from 
sensorineural hearing loss within one year of separation from 
active duty.  Thus, the presumption of service connection does 
not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).
Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes they have 
not.

There is no evidence of record to indicate the Veteran complained 
of or was diagnosed with a hearing loss disability until the 
Veteran filed his claim in October 2006, over five decades after 
service.  Furthermore, at the VA examination in July 2007, the 
Veteran told the examiner he had only been suffering from hearing 
loss for a few years.  The Board does acknowledge that in the 
Veteran's April 2008 substantive appeal he clarified that his 
hearing loss had become more noticeable in the last few years, 
but it has been ongoing for many years.  However, there is no 
competent evidence to indicate that the Veteran suffered from 
hearing loss prior to, at the earliest, the October 2006 service 
connection claim.  As such, the Board observes hearing loss 
manifested approximately 50 years following the Veteran's 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran was provided a VA audiological 
examination in July 2007.  After examining the Veteran and 
reviewing the claims folder, including the entrance and 
separation exams, the VA examiner opined it was less likely than 
not that the Veteran's current hearing loss was service related.  
Specifically, the VA examiner noted the Veteran's hearing was 
normal upon entering and leaving active service.  The VA examiner 
also noted the Veteran did not develop a hearing loss disability 
until many years after separation from the military and it was 
unlikely that he experienced a delayed onset for noise induced 
hearing loss.  The examiner further opined that if noise exposure 
was a contributing factor to hearing loss, the Veteran's 27+ 
years of occupational noise exposure in civilian life far 
outweighed the 3-4 years spent in service.

With regard to civilian noise exposure, the Board notes that the 
July 2007 VA examination indicates the Veteran reported his post-
service employment included working in a plating and stamping 
factory for 20 years, being exposed to bull dozers as a landfill 
supervisor for 7 years, and working in a shipping warehouse where 
trucks were loaded.

The Board finds the examiner's opinion persuasive.  It is based 
on a thorough examination and a review of the claims folder and 
provides a basis for finding against his claim.

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the Veteran's 
current bilateral hearing loss and his in-service acoustic 
trauma.  The Board finds that the preponderance of the evidence 
is against the Veteran's claim.  The Veteran has produced no 
competent medical evidence or medical opinion in support of his 
claim that his current bilateral hearing loss is the result of 
his active service.  In addition, the negative VA examiner's 
opinion and the length of time between the Veteran's separation 
from active service and first complaints of hearing loss weigh 
against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

As mentioned above, the Veteran is alleging that his tinnitus is 
due to exposure to loud noise while in-service.  There is no 
competent medical evidence of tinnitus during active duty.

According to the claims file, the Veteran first raised the issue 
of tinnitus when he filed his claim in October 2006, over five 
decades after service.  At the VA examination in March 2007, the 
Veteran stated that he had been suffering from tinnitus for 4-5 
years, meaning onset occurred in 2002, at the earliest, and not 
in service.

The Board has considered, however, the Veteran's self- reported 
continuity of symptomatology of tinnitus dating back to his 
service, and is mindful of the fact that tinnitus is a disability 
that lends itself to lay observation.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the Veteran's service treatment 
records do not reflect any complaints of tinnitus in service.  
According to the Veteran, the earliest he began suffering from 
tinnitus was in 2002.  This lengthy period without treatment 
weighs against a finding that there has been a continuity of 
symptomatology since service and weighs against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, although the Veteran contends that he has had 
noise in his ears since service, the only documented complaint of 
tinnitus currently is in the Veteran's initial October 2006 
claim.

The medical evidence shows that tinnitus was not reported at 
either the Veteran's entrance or separation audiologic 
evaluations, in February 1948 and February 1952, respectively, 
and indeed, the Veteran denied tinnitus at the 2007 VA 
evaluation.  The credibility of the Veteran's reported history of 
experiencing tinnitus continuously since service is therefore 
questionable.  At the July 2007 VA exam, the examiner noted the 
Veteran did not complain of tinnitus at either entrance to, or 
separation from active duty.  The VA examiner also noted the 
Veteran was claiming tinnitus began in 2002, nearly five decades 
after service.  The examiner further reported it was unlikely 
that the Veteran experienced a delayed onset for tinnitus, as 
onset occurs immediately after noise exposure.

As noted above, the VA examiner found that the Veteran had post-
service civilian noise exposure including working in a plating 
and stamping factory, being exposed to bull dozers as a landfill 
supervisor, and working in a shipping warehouse where trucks were 
loaded.

The Board notes that although the Veteran did not complain of 
tinnitus at the time of the July 2007 VA examination, even if he 
had there is no competent evidence of a nexus between the alleged 
noise exposure while in-service and the current tinnitus over 50 
years later.

Taking into account all of the relevant evidence of record, and 
for the reasons explained above, the Board finds that service 
connection for tinnitus is not warranted.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
tinnitus.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Veteran has produced no competent evidence or medical opinion in 
support of his claim that he suffers from such a disability, and 
all evidence included in the record weighs against granting the 
Veteran's claim.  Accordingly, the Veteran's claim for service 
connection must be denied.

Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran is currently assigned a 30 percent disability 
evaluation for his acquired psychiatric disorder pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Under this 
diagnostic code, a 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.
A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
50 percent for an acquired psychiatric disorder.  The July 2007 
VA examination indicates that the Veteran suffered from intrusive 
thoughts from the war, anxiety attacks, occasional flashbacks, 
nervousness, sleep disturbances, and some social dysfunction.  
The examiner also assessed the Veteran with a GAF score of 65, 
representing "mild" symptoms.  (See The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

The Veteran was afforded an initial VA examination in July 2007 
where he was diagnosed with an acquired psychiatric disorder.  At 
this examination, the Veteran reported that he had been married 4 
times and was currently separated from his wife.  The Veteran 
indicated he has occasional anxiety and flashbacks from seeing 
dead soldiers.  The Veteran also indicated he had some problems 
sleeping because of his experiences in the Korean War.  The 
examiner noted that directly after the Veteran returned from the 
Korean War he initially suffered some employment and social 
dysfunction due to losing his job.  The Veteran's past 
psychiatric history also included a brief hospitalization after 
losing his job because he had suicidal thoughts.  The Veteran 
also had problems with alcohol and received DUIs in 1985 and 
2004, but the examiner noted that he has since cut down on his 
alcohol usage and his alcohol abuse is in remission.  The 
examiner also noted the Veteran had some social dysfunction as he 
had been divorced 3 times and was currently separated from his 
wife.

The examiner found that the Veteran was alert and oriented times 
3 with no mania and no pressured speech.  The examiner also found 
that the Veteran had no hallucinations or delusions and he was 
not suicidal or homicidal.  The examiner last noted that the 
Veteran was still working and had no significant employment 
problems except when he first came back from the war and lost his 
job.  The examiner finally observed that the Veteran was still 
employed, did not abuse substances, and had access to financial 
resources, all of which helped his capacity for improvement and 
remission of his acquired psychiatric disorder.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 50 percent 
evaluation or higher.  The Veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to severe" 
social and occupational impairment, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  During his VA examination, the 
Veteran discussed that he had social problems as he had been 
divorced 3 times and was currently separated from his wife.  The 
Board acknowledges that the July 2007 VA examination indicates 
the Veteran had some difficulty with social dysfunction, which is 
contemplated by higher ratings.  However, the evidence of record 
also indicates the Veteran does not currently suffer 
significantly from social dysfunction.  In this regard, it is 
noted that he has had a series of long lasting relationships over 
the years even if they ultimately ended in divorce or separation.

The Veteran also reported that he was briefly hospitalized after 
returning home and losing his job because he had suicidal 
thoughts.  The Board notes that this would normally warrant a 
higher rating, but the evidence by the VA examiner is that the 
Veteran is not currently suffering from suicidal or homicidal 
thoughts.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 30 percent evaluation.

Also of record is the Veteran's Global Assessment of Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

At the July 2007 VA examination, the examiner assigned the 
Veteran a GAF score of 65.  GAF scores ranging between 61 and 70 
indicate some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational or social 
functioning (e.g., occasional truancy, or theft within the 
household), but that the Veteran is generally functioning pretty 
well and has some meaningful interpersonal relationships.  Given 
the Veteran's symptoms of intrusive thoughts from the war, 
anxiety attacks, occasional flashbacks, nervousness, sleep 
disturbances, and some social dysfunction, a GAF score of 65 is 
in line with his symptoms.  As such, in viewing the evidence of 
record in its entirety, the Board finds that the Veteran's 
overall disability picture continues to most closely approximate 
that contemplated by a 30 percent evaluation.

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that the 
Veteran has some moderate symptoms such as difficulty 
establishing and maintaining effective social relationships, but 
his overall disability picture does not warrant a higher rating 
in excess of 30 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for his acquired psychiatric 
disorder.  Additionally, there is not shown to be evidence of 
marked interference with employment due to his acquired 
psychiatric disorder.

The Veteran contends he has intrusive thoughts from the war, 
flashbacks, anxiety attacks, and sleep disturbances.  As noted 
above, however, this described amount of functional limitation is 
already contemplated in the ratings currently assigned.  There is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater than a 30 percent 
evaluation for the Veteran's acquired psychiatric disorder.


ORDER

Entitlement to service connection for a bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial evaluation in excess of 30 percent for 
an acquired psychiatric disorder is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


